DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/927,748 filed on 07/13/2020.

Claims Status
2.	This office action is based upon claims received on 08/03/2022, which replace all prior or other submitted versions of the claims.
	-Claims 21-40 were pending and subject to a restriction requirement.
	- Claims 21-31 were withdrawn.
	- Claims 32-40 were elected without traverse.
	- Claims 32, 34- 38 were amended.
- Claims 32-34, 38-39 are rejected.
- Claims 35-37, 40 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendments/Remarks
5.	Applicant's remarks/arguments, see page 7-10, filed 08/03/2022, with respect to REMARKS, have been acknowledged.

6.	Applicant's remarks/arguments, see page 7, filed 08/03/2022, with respect to the Claim Objections, have been considered including amendments.  The objections to claims 32, 34, 35, 36, 37 presented in previous office action, have been withdrawn.

7.	Applicant's remarks/arguments, see page 7-8, filed 08/03/2022, with respect to the Claim Rejections under Doctrine of Obviousness-Type Double Patenting, and applicant’s remarks pertaining to applicant’s intent to file a terminal disclosure have been noted.  The double patenting rejections of Claims 32-38 presented in previously, remain in effect.

8.	Applicant's remarks/arguments, see page 8-9, filed 08/03/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been considered, but are not persuasive because the arguments do not apply to the new grounds of rejection being utilized in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also not persuasive. Additionally, rejections for applicable claims, are accordingly presented in the current office action.
	Applicant in its remarks:
A.	indicates regarding independent Claim 32 and Claim 38  (See page 8 (ln 7-27)) and (See Page 9 (ln 15-17)) , that “Mikhemar, Kwon, and Jin, taken alone or in hypothetical combination, do not teach or suggest all of the recitations of independent claims 32 and 28” and furthermore that “Based on their dependencies on independent claims 32 and 38, as well as the elements therein, Applicant submits that Mikhemar, Kwon, and Jin do not teach every element of claims 33, 34, and 39”.

B.	indicates regarding independent claims 32 and 38 (See page 9 (ln 8-9)) “Rather, Mikhemar teaches filters in the electrical balance duplexer. In contrast to our independent claims, filters may result in insertion loss.”

9.	In response to item A. above the examiner respectfully contends otherwise, presenting that each and every limitation of claims 32 and 38 as amended are disclosed as rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et. al (US-8792836-B2) referenced hereafter as “Mikhemar” in view of view of Jin et. al. (US-8368481-B2) referenced hereafter as “JIN”.  For reference purposes, the subject limitations utilizing Claim 32 as an example representative of claim 38, are presented as follows:

Regarding Claim 32. (Currently amended) A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) (Mikhemar - Fig. 12. Col 16 (lines 39-42)) FDD Mode identified; Fig. 12. Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown) 
Which the examiner respectfully contends and notes discloses: operating in TDD and FDD mode.
in an electronic device (Mikhemar Col 4 Lines 56-67: Describes device with a includes a system on a chip (SOC) 12 and a front-end module (FEM)) 
Which the examiner respectfully contends and notes discloses: a device with a FEM operating in TDD and FDD mode.
comprising a transceiver using a reconfigurable electrical balance duplexer (Mikhemar Col 11 (lines 64-66); Fig. 12. Col 16 (lines 20-24):  Duplexer or Electrical Balanced Duplexer identified; FIG. 13 & Col 16 (ln 55-57) The duplexer 870 includes a transformer (or other structure such as a frequency selective duplexer and/or an electrical balance duplexer),-
Which the examiner respectfully contends and notes discloses: an electrical balance duplexer.
the method comprising: receiving communication signals at a receiver circuit of the transceiver, as received communication signals (Mikhemar - Fig. 12. & Col 16 (lines 26-29) the duplexer 870 provides electrical isolation between an outbound wireless signal 835 and an inbound wireless signal 837 that are transceived via the antenna 864; Fig. 12. & Col 16 (lines 39-42): FDD Mode identified; Fig. 12. & Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown);
 Which the examiner respectfully contends and notes discloses: radio front end operates according to a receive mode when the inbound wireless signal is in accordance with a time division duplex (TDD) and FDD mode (third mode),  i.e. receiving at transceiver in TDD or FDD operation respectively, communication signals as received signals as isolated by the duplexer as inbound signals depicted in the receive side circuitry associated with the LNA) . 
and transmitting communication signals at a transmitter circuit of the transceiver, as transmitted communication signals (Mikhemar - Fig. 12. Col 16 (lines 26-29); Fig. 12. & Col 16 (lines 39-42); Fig. 12. & Col 16 (lines 34-39); See above….; FIG. 11 & Col 15 (ln 39-42)… PA 836 provides an amplified outbound RF signal to the duplexer 838, which may include a transformer that functions to isolate the outbound RF signal from an inbound RF signal) ; 
Which the examiner respectfully contends and notes discloses: a radio front end operates according to a receive mode and a transmit mode of the radio front end when the outbound wireless signal is in accordance with the TDD or transmitting in TDD operation from transceiver communication signals as transmitted signals, and likewise in a mode corresponding to the radio front end transceiver transceiving the inbound and outbound wireless signals or receiving and transmitting communication signals as received and transmitted signals respectively in frequency division duplex (FDD), i.e. transmitting at transceiver in TDD or FDD operation respectively, communication signals as transmitted signals as isolated by the duplexer as outbound signals depicted at the transmit side circuitry such as depicted in combination with FIG. 11 – associated with the power amplifier 836 ).
in duplex on an antenna of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 12. & Col 16 (lines 39-42):FDD Mode identified; Fig. 12. & Col 16 (lines 34-39): TDD mode identified); 
Which the examiner respectfully contends and notes discloses:  communication via the depicted and antennas in conjunction with the duplexer is in TDD Time Division Duplex  or FDD Frequency Division Duplex i.e. in duplex).
 the reconfigurable electrical balance duplexer configured to isolate the receiver circuit and the transmitter circuit via a plurality of inductors of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 12. & Col 16 (lines 26-29)… See above; FIG. 11 & Col 15 (ln 39-42)….See above ; FIG. 13 & Col 16 (ln 55-57) The duplexer 870 includes a transformer (or other structure such as a frequency selective duplexer and/or an electrical balance duplexer) ); 
Which the examiner respectfully contends and notes discloses: isolation between transmitter circuit and receiver circuit provided by duplexer of FIG. 12, FIG. 11, or FIG. 13, where duplexer can be a transformer i.e. an electrical balance duplexer with inductors (see cited figures – windings) of the transformer providing functionality depicted as implemented in FIG. 12, 13).
amplifying the received communication signals from the antenna by a low noise amplifier (Mikhemar - Fig. 12; Col 16 (lines 46-47): …LNA 876 Amplifies inbound signal; Fig. 13 Col 16 (line 62) LNA 876 identified);
Which the examiner respectfully contends and notes discloses:  the LNA or low noise amplifier is configured to amplify inbound i.e. received signals.
amplifying the transmitted communication signals to the antenna by a power amplifier (Mikhemar - Fig. 13, Col 16 (line 52): Power amplifier 866 identified; FIG. 11 & Col 15 (ln 39-40)…. PA 836 provides an amplified outbound RF signal to the duplexer 838;Col 2 (line 29-30): Power amplifier function identified);
Which the examiner respectfully contends and notes discloses:  a power amplifier in the transmit path as depicted in combination with FIG. 11, FIG. 13, where the power amplifier is configured to perform amplification on outbound transmitted signals sent to the antenna.
in the FDD mode, isolating the received communication signals from the transmitted communication signals (Mikhemar – See Col 16 (lines 26-31, 39-42)):  Isolation provided between outbound and inbound signals in FDD mode; third mode is FDD mode); 
Which the examiner respectfully contends and notes discloses: Isolation between outbound and inbound signals in FDD mode.
and (Mikhemar – FIG. 12 Col 16 (ln 45-46) bypasses the LNA when the radio front end is in a second mode; Col 17 (lines 4-25),; FIG. 13 & Col 17 (ln 8-9)…. or 2G transmissions, the LNA by-pass circuit switch is closed ; Fig. 14 and Fig 15: TDD TX configuration and RX configuration with appropriate open and closed switches shown); 
 Which the examiner respectfully contends and notes discloses: by passing or decoupling LNA from the duplexer side in TDD Transmit signal mode).
The rejection notes that Mikhemar does not appear to explicitly disclose or strongly suggest: and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the TDD mode when receiving the communication signals.
However JIN discloses: communicatively decoupling low noise amplifier from reconfigurable electrical balance duplexer in TDD mode when transmitting communication signals (JIN – See FIG. 4, Col 4 (lines 26-27; 30-33): A switchable balun circuit for an RF front end module described; Shunt devices T1a and T1b are shorted together and couple the LNA to virtual ground (Note: Act as a Switch coupling the LNA to ground- decoupling LNA)  in transmit mode; Col 1 (line 23): Application of T/R switching to TDD described); 
Which the examiner respectfully contends and notes discloses: Shunt devices T1a and T1b are shorted together i.e. act as a switch coupling the LNA to ground- i.e. grounded LNA decouples from the duplexer on TDD transmit mode.
and communicatively decoupling power amplifier from reconfigurable electrical balance duplexer in TDD mode when receiving communication signals (JIN – See FIG. 4, Col 4 Col4 (lines 28-30; 33-37: A switchable balun circuit for an RF front end module described; Shunt devices T2a and T2b are shorted together and couple the PA to virtual ground (Note: Act as a Switch coupling the PA to ground – Decoupling PA)  in receive mode; Col 1 (line 23): Application of T/R switching to TDD described); 
Which the examiner respectfully contends and notes discloses: Shunt devices T1a and T1b are shorted together i.e. act as a switch coupling couple the PA to virtual ground – i.e. grounded PA decouples from the duplexer on TDD receive mode).
As such, the examiner respectfully contends as presented, all of the subject limitations as referenced by the applicant are disclosed via the combination disclosures of Mikhemar in view of JIN, specifically inclusive of applicant’s remarks (see Page 9 (ln 1-2)) regarding the “duplexer comprising inductors”, which is disclosed as noted above in examiner’s response to the specific limitation. Hence, examiner respectfully contends that applicant’s remarks are not persuasive. The applicant is directed to the office action for the combination rejection of each and every limitation of Claim 32 and Claim 38 as noted.
The rejection has been revised and set forth below according to the amended claims (see office action).

10.	Regarding applicant’s remarks pertaining to the dependent claims, at least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also not persuasive.  Furthermore, individual rejections addressing elements of applicable dependent claims are appropriately presented in the office action.
The rejection has been revised and set forth below according to the amended claims (see office action).

11.	In response to item B. the examiner respectfully notes that nothing in the claim language recites subject matter pertaining to “filters”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “filters in the electrical balance duplexer”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

12.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 32-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 9, 10 of Parent Application 16145857 with US Patent No. US 10715204 B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the Parent Application 16145857 with US Patent No. US 10715204 B2, with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by Parent Application 16145857 with US Patent No. US 10715204 B2 (i.e., anticipation type of ODP).  Please see disclosures inclusive of FIG. 7 - FIG. 11, Col 6 (ln 20-25), of Parent Application 16145857 with US Patent No. US 10715204 B2.
The table below shows a listing of Claims 32-38 of the instant application, with claims 8-10 of Parent Application 16145857 with US Patent No. US 10715204 B2. 
Claim
Instant Application No. 16927748 US Pub No. US 20200343935 A1
Parent Application 16145857 with US Patent No. US 10757611 B2
Claim
32





























































33








34















35














36





























































37





























































38
32. (Currently amended) A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving communication signals at a receiver circuit of the transceiver, as received communication signals, and transmitting communication signals at a transmitter circuit of the transceiver, as transmitted communication signals, in duplex on an antenna of the reconfigurable electrical balance duplexer, the reconfigurable electrical balance duplexer configured to isolate the receiver circuit and the transmitter circuit via a plurality of inductors of the reconfigurable electrical balance duplexer; amplifying the received communication signals from the antenna by a low noise amplifier; amplifying the transmitted communication signals to the antenna by a power amplifier; communication signals and 


















33. (Previously presented) The method of claim 32, comprising performing the FDD mode or the TDD mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer.  


34. (Currently amended) The method of claim 33, wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to the ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof.    

35. (Currently amended) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the FDD mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from the ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.  
  
36. (Currently amended) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and transmitting the communication signals comprises coupling the first switch to the ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from the ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.  
















































37. (Currently amended) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to the ground to disconnect a transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.  

















































38. (Currently amended) An electrical balance duplexer (EBD) to: receive reception signals at a receiver circuit and transmit transmission signals at a transmitter circuit, in duplex on an antenna of the electrical balance duplexer, the electrical balance duplexer configured to isolate the receiver circuit and the transmitter circuit via a plurality of inductors of the electrical balance duplexer; amplify the reception signals from the antenna using a low noise amplifier; amplify the transmission signals to the antenna using a power amplifier; isolate the reception signals from the transmission signals in a frequency division duplexing (FDD) mode; communicatively decouple the low noise amplifier from the electrical balance duplexer in a time division duplexing (TDD) mode when transmitting the transmission signals; and communicatively decouple the power amplifier from the electrical balance duplexer in the TDD mode when receiving the reception signals.  
  
8. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the frequency division duplexing mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.


See claim 8 (limitations)
and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer;

See claim 8 (limitations)
wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna;


See claim 8 (limitations)
wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the frequency division duplexing mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.


9. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna; selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the time division duplexing mode and transmitting communication signals comprises coupling the first switch to ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.

10. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna; selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the time division duplexing mode when receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to ground to disconnect the transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.

See claim 8 listed herein above (limitations)

















1




































1
























8








8















8















9





























































10





























































8
















Claim Rejections - 35 USC § 103
14.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

15.	Claims 32-33, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et. al (US-8792836-B2) referenced hereafter as “Mikhemar” in view of view of Jin et. al. (US-8368481-B2) referenced hereafter as “JIN”. 

Regarding Claim 32. (Currently amended) Mikhemar Teaches: A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) (Mikhemar - Fig. 12. Col 16 (lines 39-42): FDD Mode identified; Fig. 12. Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown) in an electronic device (Mikhemar Col 4 Lines 56-67: Describes device with a includes a system on a chip (SOC) 12 and a front-end module (FEM)) comprising a transceiver using a reconfigurable electrical balance duplexer (Mikhemar Col 11 (lines 64-66); Fig. 12. Col 16 (lines 20-24):  Duplexer or Electrical Balanced duplexer identified),-
the method comprising: receiving communication signals at a receiver circuit of the transceiver, as received communication signals (Mikhemar - Fig. 12. & Col 16 (lines 26-29) the duplexer 870 provides electrical isolation between an outbound wireless signal 835 and an inbound wireless signal 837 that are transceived via the antenna 864; Fig. 12. & Col 16 (lines 39-42): FDD Mode identified; Fig. 12. & Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown; NOTE: radio front end operates according to a receive mode when the inbound wireless signal is in accordance with a time division duplex (TDD) and FDD mode (third mode),  i.e. receiving at transceiver in TDD or FDD operation respectively, communication signals as received signals as isolated by the duplexer as in bound signals depicted in the receive side circuitry), , and transmitting communication signals at a transmitter circuit of the transceiver, as transmitted communication signals (Mikhemar - Fig. 12. Col 16 (lines 26-29); Fig. 12. & Col 16 (lines 39-42); Fig. 12. & Col 16 (lines 34-39); See above….; FIG. 11 & Col 15 (ln 39-42)… PA 836 provides an amplified outbound RF signal to the duplexer 838, which may include a transformer that functions to isolate the outbound RF signal from an inbound RF signal ; NOTE: radio front end operates according to a receive mode and a transmit mode of the radio front end when the outbound wireless signal is in accordance with the TDD or transmitting in TDD operation from transceiver communication signals as transmitted signals, and likewise in a mode corresponding to the radio front end transceiver transceiving the inbound and outbound wireless signals or receiving and transmitting communication signals as received and transmitted signals respectively in frequency division duplex (FDD), i.e. transmitting at transceiver in TDD or FDD operation respectively, communication signals as transmitted signals as isolated by the duplexer as outbound signals depicted at the transmit side circuitry such as depicted in combination with FIG. 11 - power amplifier 836 ), 
in duplex on an antenna of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 12. & Col 16 (lines 39-42):FDD Mode identified; Fig. 12. & Col 16 (lines 34-39): TDD mode identified; FIG. 13 & Col 16 (ln 55-57) The duplexer 870 includes a transformer (or other structure such as a frequency selective duplexer and/or an electrical balance duplexer; NOTE: communication via the depicted and antennas in conjunction with the duplexer is in TDD Time Division Duplex  or FDD Frequency Division Duplex i.e. in duplex),
 the reconfigurable electrical balance duplexer configured to isolate the receiver circuit and the transmitter circuit via a plurality of inductors of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 12. & Col 16 (lines 26-29)… See above; FIG. 11 & Col 15 (ln 39-42)….See above ; FIG. 13 & Col 16 (ln 55-57) The duplexer 870 includes a transformer (or other structure such as a frequency selective duplexer and/or an electrical balance duplexer) ; NOTE: isolation between transmitter circuit and receiver circuit provided by duplexer of FIG. 12, FIG. 11, or FIG. 13, where duplexer can be a transformer i.e. an electrical balance duplexer with inductors of the transformer providing functionality depicted as implemented in FIG. 12, 13); 
amplifying the received communication signals from the antenna by a low noise amplifier (Mikhemar - Fig. 12; Col 16 (lines 46-47): ….LNA 876 Amplifies inbound signal; Fig. 13 Col 16 (line 62) LNA 876 identified); 
amplifying the transmitted communication signals to the antenna by a power amplifier (Mikhemar - Fig. 13, Col 16 (line 52): Power amplifier 866 identified; FIG. 11 & Col 15 (ln 39-40)…. PA 836 provides an amplified outbound RF signal to the duplexer 838;Col 2 (line 29-30): Power amplifier function identified; NOTE: a power amplifier in the transmit path as depicted in combination with FIG. 11, FIG. 13, where the power amplifier is configured to perform amplification on outbound transmitted signals sent to the antenna); 
communication signals (Mikhemar – See Col 16 (lines 26-31, 39-42)):  Isolation provided between outbound and inbound signals in FDD mode; third mode is FDD mode); 
and (Mikhemar – FIG. 12 Col 16 (ln 45-46) bypasses the LNA when the radio front end is in a second mode; Col 17 (lines 4-25),; FIG. 13 & Col 17 (ln 8-9)…. or 2G transmissions, the LNA by-pass circuit switch is closed ; Fig. 14 and Fig 15: TDD TX configuration and RX configuration with appropriate open and closed switches shown; NOTE: by passing or decoupling LNA from the duplexer side in TDD Transmit signal mode);
Mikhemar does not appear to explicitly disclose or strongly suggest: and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the TDD mode when receiving the communication signals.  
JIN discloses: communicatively decoupling low noise amplifier from reconfigurable electrical balance duplexer in TDD mode when transmitting communication signals (JIN – See FIG. 4, Col 4 (lines 26-27; 30-33): A switchable balun circuit for an RF front end module described; Shunt devices T1a and T1b are shorted together and couple the LNA to virtual ground (Note: Act as a Switch coupling the LNA to ground- decoupling LNA)  in transmit mode; Col 1 (line 23): Application of T/R switching to TDD described; NOTE: Shunt devices T1a and T1b are shorted together i.e. act as a switch coupling the LNA to ground- i.e. grounded LNA decouples from the duplexer on TDD transmit mode ); 
and communicatively decoupling power amplifier from reconfigurable electrical balance duplexer in TDD mode when receiving communication signals (JIN – See FIG. 4, Col 4 Col4 (lines 28-30; 33-37: A switchable balun circuit for an RF front end module described; Shunt devices T2a and T2b are shorted together and couple the PA to virtual ground (Note: Act as a Switch coupling the PA to ground – Decoupling PA)  in receive mode; Col 1 (line 23): Application of T/R switching to TDD described; NOTE: Shunt devices T1a and T1b are shorted together i.e. act as a switch coupling couple the PA to virtual ground – i.e. grounded PA decouples from the duplexer on TDD receive mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikhemar with the teachings of JIN,  since it allows for optimization of transmit and receive port impedance and thereby improving RF front end unit LNA and PA performance efficiency (JIN  – Col5  (lines 35-43)).

Regarding Claim 33. (Previously presented) Mikhemar in view JIN teaches:The method of claim 32, 
furthermore Mikhemar discloses: comprising performing the FDD mode or the TDD mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 13. Col 16 (lines 65-67 Col 17(lines 1-3)): FDD mode balancing network switch and LNA by pass switch  are open;  Col 17 (line 10-25): TDD TX and TDD RX mode described with appropriate opening and closing of LNA by pass and Balance network switches; NOTE: selectively enabling switches coupled to and in association with operation of the electrical balance duplexer operation for each of TDD or FDD operation respectively ).  

Regarding Claim 38. (Currently amended) Mikhemar teaches: An electrical balance duplexer (EBD) (See the rejection of Claim 32, Claim 38 recites similar and parallel features to Claim 32, and the rationale for the rejection of claim 32 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate) 
to: receive reception signals at a receiver circuit and transmit transmission signals at a transmitter circuit, in duplex on an antenna of the electrical balance duplexer, the electrical balance duplexer configured to isolate the receiver circuit and the transmitter circuit via a plurality of inductors of the electrical balance duplexer; amplify the reception signals from the antenna using a low noise amplifier; amplify the transmission signals to the antenna using a power amplifier; isolate the reception signals from the transmission signals in a frequency division duplexing (FDD) mode; communicatively decouple the low noise amplifier from the electrical balance duplexer in a time division duplexing (TDD) mode when transmitting the transmission signals; and communicatively decouple the power amplifier from the electrical balance duplexer in the TDD mode when receiving the reception signals (See the rejection of Claim32, Claim 38 recites similar and parallel features to Claim 32, and the rationale for the rejection of claim 32 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 39. (Previously presented) Mikhemar in view of JIN teaches: The EBD of claim 38, 
furthermore Mikhemar discloses: configured to couple, decouple, or a combination thereof, a plurality of switches of the electrical balance duplexer when communicating signals in the TDD mode or the FDD mode (Mikhemar - Fig. 13. Col 16 (lines 65-67 Col 17(lines 1-3)): FDD mode balancing network switch and LNA by pass switch are open ;  FIG. 12 & FIG. 14 & Col 17 (line 10-25): TDD TX and TDD RX mode described with appropriate opening and closing of LNA by pass and Balance network switches; NOTE: operation (opening and closing or decoupling or coupling) of more than one switch or a plurality of switches linked to and in association with operation of the EBD in TDD and/or FDD mode).

16.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar in view of JIN, further in view of Kwon et. al (US-20100118744-A1) referenced hereafter as “Kwon”

Regarding Claim 34. (Currently Amended) Mikhemar in view JIN teaches: The method of claim 33, 
furthermore JIN discloses: wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground (JIN – See FIG. 4, Col4 (lines 26-27; 30-33): Shunt devices T1a and T1b are shorted together and couple the LNA to virtual ground (Note: Act as a Switch coupling the LNA to ground)  in transmit mode); 
a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to the ground (JIN – See FIG. 4, Col4 (lines 28-30; 33-37): Shunt devices T2a and T2b are shorted together and couple the PA to virtual ground (Note: Act as a Switch coupling the PA to ground)  in receive mode); 
furthermore Mikhemar discloses: a switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof (Mikhemar- See Col 20 (lines – 66-67): Describes a balance network 1018 and a Duplexer 1016 that includes a transformer; Col 21 (lines 10-13): describes the 1018 with impedance matching capability;  Col 21 (lines 23-29):  Describes an embodiment of the balance network with a transistor Q1 that couples the impedance L1 and the duplexer (transformer).  NOTE: Transistor functions as the switch or is the switch that the couples the impedance to the transformer).
Mikhemar in view JIN does not appear to explicitly teach or strongly suggest: a third switch
kwon discloses: wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna (Kwon FIG.3 & ¶0032 - Switch 301, 304 contacts B and C)
a second switch on a transmission path disposed between the power amplifier and the antenna (Kwon FIG.3 & ¶0032 - Switch 301, contacts A and C)
a third switch (Kwon FIG. 3 – Switch 301),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikhemar in view of JIN with the teachings of Kwon, since Kwon provides a dual mode RF front-end simultaneously supporting a TDD system and a FDD system, thereby providing an efficient use of FDD and TDD and associated limited frequency resource, and an efficient application of transceiver systems adopting the TDD system and the FDD system (Kwon – ¶0018).

Allowable Subject Matter
17. 	Claims 35, 36, 37, 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 35 (Currently Amended), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the FDD mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from the ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.”.

Regarding Claim 36 (Currently Amended), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and transmitting the communication signals comprises coupling the first switch to the ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance”.

Regarding Claim 37 (Currently Amended), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to the ground to disconnect a transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.  ”

Regarding Claim 40 (Previously presented), contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s):”wherein operating in the TDD mode comprises decoupling a switch of the plurality of switches disposed between the antenna and a balancing impedance of the electrical balance duplexer.”

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./
Examiner, Art Unit 2414  
08/22/2022 

/IVAN O LATORRE/Primary Examiner, Art Unit 2414